Citation Nr: 1539920	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for diabetes mellitus.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for peripheral neuropathy of the upper and lower extremities.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for skin cancer.

4.  Whether new and material evidence has been presented to reopen the claim of service connection for hearing loss.

5.  Whether new and material evidence has been presented to reopen the claim of service connection for tinnitus.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

8.  Entitlement to service connection for skin cancer.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2009 and June 2010 rating decisions of the Houston, Texas, and Cleveland, Ohio, Regional Offices (RO) of the Department of Veterans Affairs (VA).  The Houston, Texas, RO currently has jurisdiction of the appeal.

On February 9, 2015, the Veteran requested a live videoconference hearing before a Veterans Law Judge, but on July 30, 2015, he withdrew his hearing request.

On July 30, 2015, the Veteran submitted a petition to reopen the claim of service connection for a heart disability.  As the Board cannot take original jurisdiction of this claim, it is referred to the RO for appropriate action.

By the decision below, all of the previously denied claims for service connection are reopened.

The reopened claims for service connection for peripheral neuropathy and skin cancer are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2005 rating decision denied service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, skin cancer, hearing loss, and tinnitus.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

2.  An August 2007 rating decision denied service connection for hearing loss and tinnitus.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

3.  Evidence received since May 2005 raises a possibility of substantiating the service connection claims for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and skin cancer.

4.  Evidence received since August 2007 raises a possibility of substantiating the service connection claims for hearing loss and tinnitus.

5.  The Veteran's diabetes mellitus is related to exposure to herbicide agents during active military service.

6.  The Veteran's hearing loss and tinnitus are related to active military service.

CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria to reopen the claim of service connection for peripheral neuropathy of the upper and lower extremities have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria to reopen the claim of service connection for skin cancer have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria to reopen the claim of service connection for hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria to reopen the claim of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

8.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims of service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, skin cancer, hearing loss, and tinnitus.

In May 2005, the RO denied the claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, skin cancer, hearing loss, and tinnitus on that basis that the Veteran did not have a current disability that was incurred in or aggravated by service.  The RO also denied service connection to diabetes mellitus on the basis that there was no evidence that the Veteran stepped foot in the Republic of Vietnam.

The May 2005 decision became final because no notice of disagreement or new and material evidence was submitted within one year of May 26, 2005, the date that the AOJ mailed notice of its decision.  See 38 C.F.R. § 20.302(a) (2015); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran filed a claim to reopen the previously denied claims on September 18, 2006.  As this correspondence was generated more than one year after notice of the May 2005 rating decision was mailed, it is properly construed as a claim to reopen.

In August 2007, the RO declined to reopen the preciously denied claims for service connection for hearing loss and tinnitus on the basis that the Veteran failed to submit new and material evidence since the May 2005 denial.  In January 2008, the Veteran filed a timely notice of disagreement to the August 2007 rating decision and the RO issued a statement of the case (SOC) in November 2009.  The August 2007 decision became final because the Veteran did not submit a substantive appeal within 60 days of the November 2009 SOC.  See 38 C.F.R. § 20.302(b).  The Veteran filed a claim to reopen the previously denied claims for service connection for hearing loss and tinnitus on March 5, 2010.

At the time of the May 2005 August 2007 decisions, the relevant evidence of record included the Veteran's service treatment records, VA treatment records, and a report that the National Personnel Records Center (NPRC) was unable to determine whether the Veteran stepped foot in the Republic of Vietnam.  The NPRC's report noted that the Veteran served aboard the USS Regulus while it was in the official waters of the Republic of Vietnam.

The evidence since the May 2005 decision includes statements that the Veteran stepped foot on the Republic of Vietnam while the USS Regulus was docked.  The Board finds that the recent statements by the Veteran are new and material as they are not cumulative or redundant of the evidence previously of record, and they relate to a previously unestablished element of entitlement to service connection for skin cancer, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, reopening of the claims is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence since the August 2007 decision includes a medical opinion that relates the current hearing loss and tinnitus to exposure to loud noise during active military service.  The Board finds that this medical opinion is new and material as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for hearing loss and tinnitus, namely evidence of a nexus to service.  Accordingly, reopening of the claims is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Diabetes mellitus is considered a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as diabetes mellitus, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

Diabetes Mellitus

The Board finds that the Veteran is entitled to service connection for diabetes mellitus on a presumptive basis.

It is undisputed that the Veteran has current diabetes mellitus and that he was stationed aboard the USS Regulus during the Vietnam era.  Accordingly, the remaining element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he stepped foot in the Republic of Vietnam.

Service personnel records show that the Veteran served aboard the USS Regulus from December 5, 1965, to April 14, 1967.  Personnel records also show that the Veteran was restricted to the limits of the ship following an unauthorized absence from August 24 to August 28, 1966.

On July 24, 2015, VA updated its list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  The report characterized the USS Regulus as a ship that docked to shore or pier in Vietnam.  It states that "[a]s a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore."   The report goes on to state that the "USS Regulus (AF-57) conducted numerous in-port docking replenishments at Cam Ranh Bay, Vung Tau, An Thoi, and Da Nang during March-November 1966, May-July 1967, February-December 1968, October-December 1969, June-September 1970, and April-July 1971."

The Board finds that the Veteran's report that he set foot ashore the Republic of Vietnam while the USS Regulus was docked is credible.  First, service personnel records and VA's list demonstrate that the Veteran was aboard the USS Regulus and had the opportunity to go ashore during numerous in-port docking replenishments in the Republic of Vietnam from March to November 1966 and from May to April 1967.  Second, service personnel records show that the Veteran was restricted to the limits of the ship following an unauthorized absence from August 24 to August 28, 1966, while the USS Regulus was docked in the Republic of Vietnam.  Third, there is nothing in the available service records, to include his DD Form 214, that would refute the Veteran's recollections.

Therefore, based on his credible assertion of service in the Republic of Vietnam, the evidence submitted in support of the claim, and resolving reasonable doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents.  Further, as he is shown to have been exposed to herbicides, the presumption of service connection for diabetes mellitus attaches.  Service connection for diabetes mellitus is thereby warranted.

Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus, both of which he asserts began during service.  The Veteran has provided multiple accounts of exposure to loud noise during service while working near the engines of the USS Regulus and firing weapons.

Here, medical records showing current diagnoses of sensorineural hearing loss (including hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2015)) and tinnitus.  See, e.g., VA examination (August 2009).  Additionally, there is credible evidence of exposure to loud noise during service.  See id. (showing that the Veteran reported exposure to ship engines and firearms during service).  As such, there is sufficient evidence of current disabilities and an in-service injury.  Accordingly, this case turns on whether the current disabilities are related to exposure to loud noise during service.

Upon separation from service, a whisper test was 15/15.

During a March 2008, examination with Dr. Cowgill, a state-licensed audiologist, the Veteran reported recurrent bilateral tinnitus and bilateral hearing loss since service.  He explained that he was exposed to engine room noise and weapons fire without hearing protection.  Dr. Cowgill opined that it is at least as likely as not that the current hearing loss and tinnitus are related to excessive noise exposure while serving in the military.  The rationale was that these conditions are known to be associated with excessive noise exposure.

In October 2009, a VA examiner opined that it is less than likely that the Veteran's hearing loss is related to his history of military noise exposure.  As to hearing loss, the examiner opined that the Veteran's current hearing loss is likely due to noise exposure before and after service.  The rationale was that the Veteran has worked in a number of occupational fields that are commonly associated with noise exposure.  As to tinnitus, the rationale was that the Veteran did not associate tinnitus onset with any specific event.

The Board finds that the October 2009 VA examiner's opinions are inadequate.  First, the examiner failed to address how the Veteran's hearing loss is attributable to noise exposure before and after service but not during service.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  Second, the examiner failed to address Dr. Cowgill's favorable medical opinion and the Veteran's competent report of hearing loss and tinnitus since service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (finding the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record, but must instead account for that favorable evidence with an adequate statement of reasons or bases).  For these reasons, the October 2009 VA medical opinions regarding the etiology of the Veteran's current hearing loss and tinnitus are afforded no probative value.

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's current hearing loss and tinnitus and his in-service loud noise exposure at least to an equipoise standard.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's hearing loss and tinnitus are related to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Accordingly, service connection for hearing loss and tinnitus is warranted.


ORDER

New and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus.

New and material evidence has been submitted to reopen the claim of service connection for hearing loss.

New and material evidence has been submitted to reopen the claim of service connection for tinnitus.

Service connection for diabetes mellitus is granted.

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The evidence of record suggests that the Veteran's current peripheral neuropathy and skin cancer may be related to service or a service-connected disability.  Specifically, the Veteran's peripheral neuropathy may be due to his service-connected diabetes mellitus and his skin cancer may be due to exposure to herbicide agents in the Republic of Vietnam.  However, the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, VA examination is needed.

A January 2005 Social Security Administration determination indicates that the Veteran is in receipt of Social Security Disability Income.  As records pertaining to these Social Security Administration (SSA) benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Upon remand, the AOJ is to obtain complete VA treatment records from December 2008 to present.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from December 2008 to present.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that skin carcinoma or peripheral neuropathy  is related to the Veteran's active service, to include exposure to herbicide agents in the Republic of Vietnam, or is caused by or aggravated by service-connected diabetes mellitus.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. If aggravation is found, the examiner must attempt to determine a baseline level of severity of the disability prior to aggravation by the service-connected diabetes mellitus.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


